IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA ../).!!!! |} PH Iek9
SAVANNAH DIVISION iJ

 
   

eLivirt

ern F = = .
JU. UIST. UF GA,

BELINDA LEE MALEY, individually
and on behalf of the Estate of
Matthew Clinton Loflin,
deceased; and GENE LOFLIN,
individually;

Plaintiffs,

Vv. CASE NO. CV416-060
CORIZON HEALTH, INC., a
Delaware Corporation; CORIZON,
LLC, a Missouri Limited
Liability Company; CHATHAM
COUNTY, a Georgia County; ROY
HARRIS; ESTATE OF AL ST.
LAWRENCE; JOHN WILCHER,
individually and in his
official capacity as Jail
Administrator; SCOTT KENNEDY,
M.D.; ADAMAR GONZALEZ, M.D.;
and VIRGINIA O'NEILL;

Defendants.

essa sa esa ase esses esa es ess es esa ea ase a ae ea ese a ae a ae a ae a ae a ae aes ee

 

ORDER
Before the Court are Plaintiffs’ Motion in Limine (Doc.
118) and Second Motion in Limine (Doc. 121). In their motions,

Plaintiffs contest a variety of proposed exhibits! that

 

1 The Court notes that neither party has appropriately cited to
any of these proposed exhibits in the record. Instead of
providing citations based on this Court’s docketing system, the
parties have provided references to various documents that may
or may not be scattered throughout this Court’s docketing
system. While the Court has attempted to locate some of the
documents, it is not the Court’s responsibility to locate the
exhibits that Plaintiffs are requesting to be = excluded.
Defendants have suggested may be used at trial in this case. For
the following reasons, Plaintiffs’ motions are GRANTED IN PART,
DENIED IN PART and DEFERRED IN PART.
BACKGROUND
This case arises from the incarceration and subsequent
death of Matthew Loflin from congestive heart failure at the
Chatham County Detention Center (“CCDC”) while in the care of
Defendant Corizon Health Inc. (“Corizon”). (Doc. 1.) After his
death, Loflin’s mother, Plaintiff Brenda Maley, brought suit
individually and on behalf of the Estate of Matthew Loflin.
(Id.) In an amended complaint, Loflin’s father, Plaintiff Gene
Loflin, subsequently joined suit in his individual capacity.
(Doc. 92.) In the amended complaint, Plaintiffs allege that
Defendants Dr. Scott Kennedy and Corizon were deliberately

indifferent to Loflin’s critical medical needs while detained at

 

Accordingly, the Court was forced to consider Plaintiffs’
arguments without any opportunity to examine the exhibits in
question. As a result, the Court has taken the parties’
description of the contents of the exhibits as true for the
purposes of this Order. This Court’s decision to defer ruling on
many of Plaintiffs’ request is due to the parties’ failure to
provide these exhibits for the Court’s consideration.

2 The Court notes that the parties have filed updated exhibit
lists for use at trial that may contain different exhibit
numbers or exhibits than the ones discussed in this Order. For
clarity, the Court has used the exhibit numbers contained in
Plaintiffs’ two motions in limine and Defendants’ responses. To
the extent that any exhibit number has changed from those used
in the briefing before the Court, the parties are instructed
that the rulings in this Order still apply. The parties are
responsible for ensuring that the directions within this Order
are followed as detailed throughout this Order.

2
the CCDC. (Id.) Plaintiffs have filed this action seeking
damages under 42 U.S.C. § 1983 for the alleged deliberate
indifference to Loflin’s medical needs and his subsequent
wrongful death. (Id.) As a result of this Court granting in part
and denying in part Defendants’ motions for summary judgment,
Plaintiffs’ deliberate indifference and corresponding wrongful
death claims remain against both Defendant Kennedy and Defendant
Corizon. (Doc. 103.)

Trial has been scheduled in this case for July 15, 2019. In
preparation for trial, Plaintiffs have filed two motions in
limine, seeking to exclude many of Defendants’ proposed
exhibits. (Doc. 118; Doc. 121.) Because Plaintiffs have
challenged a variety of Defendants’ exhibits, the Court will
discuss each challenge below.

ANALYSIS

I. STANDARD OF REVIEW

 

“The real purpose of a Motion In Limine is to give the trial
judge notice of the movant’s position so as to avoid the
introduction of damaging evidence, which may irretrievably affect

the fairness of the trial.” Stewart v. Hooters of Am., Inc., No.

 

8:04-CV-40-T17-MAP, 2007 WL 1752873, at *1 (M.D. Fla. June 18,

2007). “The court excludes evidence on a Motion In Limine only if
the evidence is clearly inadmissible for any purpose.” Id.
“Accordingly, iit evidence is not clearly inadmissible,
evidentiary rulings must be deferred until trial to allow
questions of foundation, relevancy, and prejudice to be resolved
in context.” Id. (citation and emphasis omitted).

In this case, Plaintiffs focus the gravamen of their
briefing on challenges to the relevancy of many of Defendants’
proposed exhibits. For evidence to be relevant, it must “hav[e]
any tendency to make the existence of any fact that is of
consequence to the determination of the action more probable or
less probable than it would be without the evidence.” Fed. R.
Evid. 401. While relevant evidence is generally admissible, the
“evidence may be excluded if its probative value is
substantially outweighed by a danger of one or more of the
following: unfair prejudice, confusing the issues, misleading
the jury, undue delay, wasting time, or needlessly presenting
cumulative evidence.” Fed. R. Evid. 403.

II. Defendants’ Proposed Exhibit 13

 

Defendants’ Proposed Exhibit 13 is a 2-page document

detailing all of Matthew Loflin’s medical expenses. (Doc. 118
at 2.) Plaintiffs contend that this exhibit is inadmissible
under the collateral source rule. (Id. at 2-5.) Plaintiffs argue

that Defendant Kennedy did not pay for any of the medical
expenses in this case and, therefore, cannot offer evidence that

Loflin’s medical expenses were paid by a third party. (Id.)
The collateral source rule “gives [a plaintiff] the right
to recover damages undiminished by collateral benefits. It
refuses credit to the benefit of a tortfeasor of money or
services received by the plaintiff in reparation of the injury
or damage caused which emanate from sources other than the

tortfeasor.” ML Healthcare Servs., LLC v. Publix Super Mkts.,

 

Inc., 881 F.3d 1293, 1298 (llth Cir. 2018). In this case,

 

however, the collateral source rule does not appear to bar the
admission of Defendants’ Exhibit 13.

The collateral source rule is designed to prevent parties
from introducing evidence that a plaintiff is entitled to less
recovery because a third party paid for some of the plaintiff’s
medical expenses. According to Defendants, however, Exhibit 13
offers no evidence that a collateral source or third party to
this action paid for Loflin’s medical bills. (Doc. 122 at 3-4.)
Instead, Defendants assert that the medical bills detailed in
the exhibit simply detail the various expenses incurred on
Loflin’s behalf and which expenses were paid by Defendant
Corizon, not a third party. (Id.) If Defendants’ description is
true, these expenses would be directly relevant to the potential
recovery in this case and would not show that a third party paid
for any of these expenses on Loflin’s behalf. Accordingly, there

would be no collateral source issue in this case. Because the
parties have not provided this exhibit for the Court’s review,
however, the Court must defer ruling on this issue until trial.

III. Defendants’ Proposed Exhibit 22

 

Defendants’ Proposed Exhibit 22 contains an affidavit in
which Plaintiff Belinda Maley swears to her legal relationship
with Matthew Loflin, an authorization to disclose his health
information, and an authorization for an attorney to receive
Loflin’s medical records. (Doc. 118 at 5.) Plaintiffs contend
that this exhibit is irrelevant to the issues in this case and
may potentially be offered simply to show the jury that an
attorney was consulted within one month of Loflin’s death. (Id.
at 5-6.) In response, Defendants have agreed to exclude this
exhibit. (Doc. 122 at 4.) Accordingly, Defendants will not be
permitted to use this exhibit at trial.

IV. Defendants’ Proposed Exhibit 26

 

Defendants’ Proposed Exhibit 26 is a copy of Chatham
County’s Request for Proposal for Health Services at the CCDC.
(Doc. 118 at 6.) This document shows Chatham County’s bid
requirements for the bid that eventually resulted in a contract
with Defendant Corizon for the provision of healthcare services
at the CCDC. (Id.) Plaintiffs contend that this exhibit is not
relevant to any of the facts or issues in this case. (Id. at 6-
7.) In response, Defendants contend that this document is

relevant because it shows Chatham County’s expectations for the
services to be provided by Defendant Corizon. (Doc. 122 at 4-5.)
Defendants assert that this information is directly relevant to
Plaintiffs’ argument that Defendant Corizon made decisions with
respect to Loflin’s care in order to save money. (Id.)

After a careful review, this Court is inclined to agree
with Defendants. Without the context of trial, however, this
Court is unable to fully make a determination as to whether this
exhibit is relevant to the issues that will be presented at
trial. At this time, the Court defers ruling on Plaintiffs’
request to exclude this exhibit. Plaintiffs may raise this issue
at trial if necessary.

V. Defendants’ Proposed Exhibit 27

Defendants’ Proposed Exhibit 27 is a presumably bound-book
created by the National Commission on Correctional Healthcare
that details the standards for healthcare services in jails.
(Doc. 118 at 7.) Plaintiffs contend that this evidence is
irrelevant to the underlying action in this’ case. (Id. )
Additionally, Plaintiffs complain that the book is too large and
will constitute a “dump” of information on the jury. (Id.) For
their part, Defendants argue that Exhibit 27 is relevant to the
central issues in this case. (Doc. 122 at 5.) In Defendants’
view, the standards will be used to challenge Plaintiffs’
central argument in this case-that Defendant Corizon acted

deliberately indifferent to Loflin’s medical needs in order to
cut costs. (Id.) Defendants argue that the standards are
relevant to establish that Defendant Corizon provided Loflin
with sufficient medical care. (Id.)

Without the context of trial, the Court is again unable to
fully assess the relevancy of Exhibit 27. Based on the limited
arguments presently before the Court, the Court finds that the
evidence is likely relevant to the issues at trial. The Court,
however, defers ruling on Plaintiffs’ request at this time.
Plaintiffs are permitted to raise this objection at trial if
necessary.

VI. Defendants’ Proposed Exhibit 28

 

Defendants’ Proposed Exhibit 28 contains several documents.
These documents include various policies implemented by
Defendant Corizon with respect to, among other things, the use
of emergency services, screening procedures, telemedicine
guidelines, and outpatient referrals. (Doc. 118 at 7.)
Plaintiffs complain that many of these policies are not relevant
to the issues in this case and should not be admissible at
trial. (Id. at 7-9.) In response, Defendants have agreed to
limit this exhibit to only include policies about outpatient
referral services and the use of emergency services. (Doc. 122
at 7.)

After careful consideration, the Court will permit

Defendants to admit these policies, along with the Attestation
of Approval signed by Dr. Pugh and Virginia O’Neill that these
policies were received. In this Court’s view, these policies are
directly relevant to the central issues in this case.

VII. Defendants’ Proposed Exhibit 29

 

Similarly to Defendants’ Proposed Exhibit 28, Defendants’
Proposed Exhibit 29 also contains a variety of policies used by
Defendant Corizon. (Doc. 118 at 9.) These policies are related
to vision care, restraint and seclusion, use of tobacco and
other topics which Plaintiffs assert are not related to this
action. (Id.) Defendants have agreed to limit the use to this
exhibit to policies and procedures that are directly relevant to
this case. (Doc. 122 at 9.) As a reminder, Defendants will not
be permitted to overload the jury with information about
policies and procedures that do not relate to the facts of this
case. To the extent that Defendants violate this directive,
Plaintiffs are permitted to raise this argument at trial.

VIII. Defendants’ Proposed Exhibit 30

 

Defendants’ Proposed Exhibit 30 is a copy of Chatham County

Sherriff’s Department Select Policies and Procedures. (Doc. 118
at 11.) Plaintiffs again argue that these procedures are not
relevant to any of the issues in this case. (Id. at 11-12.)

Additionally, Plaintiffs complain that the exhibit contains 738
pages, many of which do not provide any relevant information.

(Id. at Ld « i} In response, Defendants have consented to
significantly limit the scope of this exhibit. (Doc. 122 at 10.)
Defendants contend that they will only introduce evidence
related to the facts of this case and certain policies related
to security standards for transporting patients offsite. (Id.)
Without the context of trial or the exact policies that are
being offered, the Court is unable to fully rule on which
sections of Defendants’ Proposed Exhibit 30 will be admissible
at trial. Again, however, the Court reminds the parties that
extraneous information not related to the issues in this case
will not be admitted at trial. To the extent that Defendants do
not comply with this instruction, Plaintiffs are permitted to
renew any objections to any policies that are offered at trial.

IX. Defendants’ Proposed Exhibit 31

 

Defendants’ Proposed Exhibit 31 is an accreditation report
in which the Medical Association of Georgia verified that
Defendant Corizon was providing sufficient healthcare services
at the CCDC. (Id. at 12.) Plaintiffs assert that this exhibit
does not contain any information relevant to the facts of this
case. (Id. at 12-13.) Defendants assert that this exhibit shows
that Defendant Corizon was providing sufficient healthcare
services at the CCDC. (Doc. 122 at 10-11.) On first impression,
the Court questions the relevancy of this document to the trial
in this case. The mere fact that Defendant Corizon has complied

with certain standards does not prove or disprove that Defendant

10
Corizon was deliberately indifferent to Loflin’s medical needs.
Without the context of trial or the exhibit, however, the Court
cannot exclude Defendants’ exhibit at this time. Plaintiffs will
be permitted to raise this argument at trial.

Bes Defendants’ Proposed Exhibit 32

 

Defendants’ Proposed Exhibit 32 is a 97-page document
detailing the time of all hours worked by Corizon employees at
the time Matthew Loflin was a pre-trial detainee. (Doc. 118 at
12.) Plaintiffs argue that this information does not show any
time worked by Defendant Kennedy and is irrelevant to the issues
in this case. (Id. at 13-14.) Plaintiffs assert that they do not
intend raise any claim that Defendant Corizon was understaffed.
(Id. at 14.) In response, Defendants have agreed to withdraw
Exhibit 32. (Doc. 122 at 11.) Accordingly, Plaintiffs’ request
to exclude this exhibit is granted.

XI. Defendants’ Proposed Exhibit 33

 

Defendants’ Proposed Exhibit 33 is a spreadsheet that
details all services rendered at the CCDC during 2014. (Doc. 118
at 15.) Plaintiffs assert that this information is irrelevant to
the issues in this case and may be prejudicial if presented the
jury. (Id. at 15-16.) Plaintiffs purport that the exhibit may be
improperly used by Defendants to show the jury that Defendant
Corizon oversee the care of many patients and, therefore, should

be given leniency by the jury. (Id. at 15.) Moreover, Plaintiffs

11
assert that only the medical care specifically provided to
Matthew Loflin is at issue in this case. (Id.)

Defendants refute Plaintiffs’ position and argue that this
information is directly relevant to Plaintiffs’ central Monell
claim that Defendant Corizon maintained a policy or custom of
denying detainees access to sufficient medical care in favor of
cutting costs. (Doc. 122 at 11-12.) Defendants provide that this
evidence will show that Defendant Corizon did actually provide
significant medical care to those at the CCDC. (Id.)

After careful consideration, the Court is unable to fully
determine the relevancy of Defendants’ Proposed Exhibit 33 at
this time. Accordingly, the Court defers ruling on this issue.
To the extent that Plaintiffs argue at trial that Defendants
have a policy of providing insufficient care to detainees at the
ccbDCc, then this exhibit may be relevant. However, the relevancy
of this exhibit and the scope in which will be presented to the
jury, depends on the testimony and evidence presented at trial.
Defendants will not be permitted to simply argue that they
should not be liable in this case because they provided services
to other inmates. Plaintiffs are permitted to raise this
argument again at trial.

XII. Defendants’ Proposed Exhibits 34, 35, and 36

 

Defendants’ Proposed Exhibits 34, 35, and 36 are

spreadsheets detailing expenses that Defendant Corizon paid to

12
outside vendors for medical care of pretrial detainees at the
ccDC. (Doc. 118 at 16-17.) Again, Plaintiffs argue that these
exhibits are irrelevant to the facts of this case. (Id. at 16-
18.) As discussed above, however, these exhibits may be relevant
to the extent that Plaintiffs attempt to argue that Defendants
have maintained a policy of denying adequate healthcare in order
to cut costs. As a result, the Court defers ruling on
Plaintiffs’ request at this time. Plaintiffs are again permitted
to raise this argument at trial.

XIII. Defendants’ Proposed Exhibits 37 and 38

 

Defendants’ Proposed Exhibit 37 is a spreadsheet which
shows the number of detainees that were referred to _ the
emergency room in 2014 and Defendants’ Proposed Exhibit 38 is a
summary showing the 77 emergency room referrals made in 2014.
(Doc. 118 at 18.) Plaintiffs contend that these exhibits are
irrelevant to the question in this case of whether Defendants
were deliberately indifferent to Loflin’s medical needs. (Id. at
18-19.) As stated throughout this Order, however, the Court is
unable to make this relevancy determination at this time.
Defendants’ ability to present these exhibits is dependent on
the evidence offered at trial. At this time, the Court defers

ruling on Plaintiffs’ request.

13
XIV. Defendants’ Proposed Exhibit 41

 

Defendants’ Proposed Exhibit 41 contains four spreadsheets.
Three of the four spreadsheets contain information about
different services rendered by month from 2012-2014 by Defendant
Corizon at the CCDC. (Doc. 118 at 19.) The fourth spreadsheet
shows the daily detainee population at the CCDC in 2013 and
2014. (Id.) Plaintiffs contend that these spreadsheets are
irrelevant to the facts at issue in this case and do not prove
any issue related to the care that Loflin received. (Id. at 19-
20.) For their part, Defendants agree not to use the spreadsheet
at trial that shows the detainee population by day in 2013 and
2014. (Doc. 122 at 15.) Defendants, however, argue that the
remaining spreadsheets are relevant because they again show that
Defendant Corizon did not maintain a policy of denying access to
medical care in order to save money. (1d.)

Again, this Court is unable to fully determine’ the
relevancy of Defendants’ exhibits at this time. The Court,
however, will not permit Defendants to overwhelm the jury with
information only tangentially related to the facts in this case.
In this Court’s view, information about services provided each
month in 2012 and 2013 is irrelevant to this case and should not
be used at trial. With respect to the spreadsheet detailing the
services rendered in 2014, the Court can only assess’ the

relevancy of this exhibit within the context of trial.

14
XV. Defendants’ Proposed Exhibit 42

 

Defendants’ Proposed Exhibit 42 shows the detainee
population at the CCDC. (Doc. 118 at 20.) At this time,
Defendants have agreed to withdraw this exhibit. (Doc. 122 at
15.) Accordingly, Plaintiffs’ request is granted.

XVI. Defendants’ Proposed Exhibits 47, 48, and 49

 

Defendants’ Proposed Exhibit 47 is a copy of the 2013
Corizon Health New Employee Orientation Practitioner Manual,
Defendants’ Proposed Exhibit 48 is a copy of the 2013 Health New
Employee Orientation Practitioner II Jail Manual, and
Defendants’ Proposed Exhibit 49 is a memorandum that discusses
the implementation of a new process. (Doc. 118 at 21-22.)
Plaintiffs have requested that this Court prohibit Defendants
from using any of these exhibits at trial because Plaintiffs
argue that these exhibits are irrelevant to the issues in this
case. (Id. at 21-23.) Defendants have agreed not to use these
exhibits at trial to the extent that Plaintiffs do not argue
that Defendant Corizon failed to properly train its staff. (Doc.
122 at 16.) Accordingly, Plaintiffs’ request is granted.

RV Lles Defendants’ Proposed Exhibit 50, 51, and 52

 

Defendants’ Proposed Exhibit 50 is a criminal background
screening for Dr. Charles Pugh, Defendants’ Proposed Exhibit 51
is a criminal background screening for Betty Riner, and

Defendants’ Proposed Exhibit 52 is a criminal background

15
screening for Lynne Williams. (Doc. 118 at 23.) Plaintiffs
assert that these background screenings are irrelevant to the
facts in this case and should be excluded from trial. (Id. at
23-24.) At this time, Defendants have agreed to withdraw these
exhibits. (Doc. 122 at 16-17.) Defendants, however, will be
permitted to use these exhibits for impeachment purposes.

XVIII. Defendants’ Proposed Exhibits 54 and 55

 

Defendants’ Proposed Exhibit 54 is a Chatham County manual
that outlines the rights and procedures applicable to CCDC
detainees for requesting access to medical care and Defendants’
Proposed Exhibit 55 is an inmate bulletin that conveys similar
information as to the rights of CCDC detainees to request
medical care. (Doc. 118 at 24.) Plaintiffs assert that these
exhibits are irrelevant to the facts in this case because there
is no evidence in this case that Loflin even knew of these
policies. (Id. at 24-26.) Moreover, Plaintiffs contend that
these exhibits do not help to determine whether Defendant
Corizon was deliberately indifferent to Loflin’s medical need.
(Id.) As stated previously throughout this Order, it is
difficult for this Court to make relevancy determinations
without the context of trial. Accordingly, the Court defers
ruling on Plaintiffs’ request at this time and Plaintiffs are

permitted to raise this argument again at trial.

16
XIX. Defendants’ Proposed Exhibit 20

 

Defendants’ Proposed Exhibit 20 is a 112-page document from
the Bryan County Sheriff’s Department that contains Loflin’s
booking records from 2003 to 2011. (Doc. 121 at 2.) Plaintiffs
argue that this information should be excluded because it is
highly prejudicial and does not offer any probative value. (Id.
at 3.) Additionally, Plaintiffs assert that this evidence should
not be used for impeachment purposes. (Id.) For their part,
Defendants argue that this information is probative because it
(1) establishes that Loflin was familiar with CCDC policies and
his ability to request medical care, (2) provides relevant
information for the jury in determining the value of Loflin’s
life, and (3) relates to Defendants’ causation argument that
Loflin’s congestive heart failure was caused by prior drug use.
(Doc. 123 at 3-4.)

After careful consideration, the Court finds that
Defendants will likely be permitted to use this exhibit at trial
and denies Plaintiffs’ request at this time. Although the Court
is aware of the potential prejudicial effect that can be caused
by these records, the Court finds that this potential prejudice
does not substantially outweigh the probative value of the
evidence. Defendants have established that this exhibit should
be admitted in light of their probative value. The Court notes,

however, that the scope of this exhibit may be limited at trial.

17
XX. Defendants’ Proposed Exhibits 21 and 43

 

Defendants’ Proposed Exhibit 21 is a compilation of
incident reports involving Loflin from the Richmond Hill Police
Department and Defendants’ Proposed Exhibit 43 is a Motor
Vehicle Accident Report that shows that Loflin was arrested on a
warrant for Theft by Receiving Stolen Auto in 2014. (Doc. 121 at
3-4.) As with Defendants’ Proposed Exhibit 20, Plaintiffs argue
that these exhibits are prejudicial and should be inadmissible.
(Id. at 3-4.) In response, Defendants have agreed to only use
these exhibits as impeachment evidence. (Doc. 123 at 4.)

Despite Defendants’ argument, however, the Court is unable
to determine how these exhibits could be appropriately used for
impeachment purposes. Without any specific argument from
Defendants or the context of trial, the Court is unable to fully
determine whether Defendants’ will be permitted to use these
exhibits as impeachment evidence. Due to Defendants’ agreement,
however, Defendants’ will not be permitted to use these exhibits
for any other purpose. The Court defers ruling on whether
Defendants will be permitted to use these exhibits as
impeachment evidence.

HL
SO ORDERED this df= sas of July 2019.

a rrp gk

WILLIAM T. MOORE, 4R.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

18
